                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION




UNITED STATES OF AMERICA,                    4:16-CR-20396-TGB
                 Plaintiff,


      vs.                                  ORDER DENYING
                                       DEFENDANT’S MOTION FOR
                                          RELEASE TO HOME
ERIC C. SUTTLES,                            CONFINEMENT
                 Defendant.



     This matter is before the Court on Defendant Eric Suttles’ motion

for release to home confinement on February 29, 2020 pursuant to

Section 602 of the First Step Act of 2018. ECF No. 15. Subsequent to

Suttles filing the motion on December 10, 2019, the Court ordered a

response from the Government, which was received on January 16, 2020.

ECF No. 18. The Court also requested input from the United States
District Court for the Eastern District of Michigan’s Probation

Department. In response, the Government and Probation Department

contend that, because the Bureau of Prisons retains total discretion in
determining where a federal inmate is housed, Suttles has no right to be

placed on home confinement by February 29, 2020. After reviewing


                                   1
Suttles’ motion and all available documents, the Court will DENY

Defendant’s motion seeking an order from this Court directing the United

States Bureau of Prisons to release Defendant to home confinement on

February 29, 2020.

I. Background

     In 2009, Suttles was convicted of possession with intent to

distribute heroin and being a felon in possession of a firearm. See United

States v. Suttles, 4:09-cr-20166, ECF No. 11. He was sentenced on

September 18, 2009 to 82 months confinement on each count to be served

concurrently. Id. at ECF No. 12. On May 14, 2015, Suttles was released
from custody and began serving a three-year term of supervised release.

Id. at ECF No. 13. While under the supervision of this Court, Suttles was

subject to a federal narcotics investigation and charged in the instant
case on June 1, 2016 in a single-count indictment of possession with

intent to distribute 50 or more grams of a substance containing

methamphetamine. On November 3, 2016, Suttles was sentenced to serve

60 months in prison followed by four years supervised release. ECF No.

14. Additionally, a petition for supervised release violation was filed

against Suttles in the underlying 2009 conviction (4:09-cr-20166). Suttles
pled guilty and was sentenced to 18 months incarceration ordered to run

concurrently with Suttles’ 60-month sentence in the instant case. Suttles,

4:09-cr-20166, ECF No. 21. On December 10, 2019, Suttles filed the
instant Motion for Release to Home Confinement. ECF No. 15.

                                    2
II. Discussion

     Relying on the First Step Act, which modified portions of the Second

Chance Act of 2007, Suttles requests that the Court order his placement

in home confinement for the final 6 months of his sentence so that he may

successfully re-enter society, strengthen his family ties, and be allowed

adequate time to find employment prior to release. Pursuant to 18 U.S.C.

§ 3624(c)(2) as amended by the Second Chance Act, Pub. L. No. 110-199,

§ 251(a), 122 Stat. 657 (2008), the Bureau of Prisons (“BOP”), is permitted

to consider placing an inmate “in home confinement for the shorter of 10

percent of the term of imprisonment of that prisoner or 8 months.” “While
a court may make non-binding recommendations for placement in an

RRC or home confinement, the BOP has the exclusive authority to

determine if an inmate should be placed in such a setting and, if so, for
how long.” United States v. Parks, No. 1:17CR137, 2019 WL 5085968, at

*1 (N.D. Ohio Oct. 10, 2019). In addition, the BOP’s authority to release

a prisoner to home confinement is discretionary, as “the First Step Act

did not alter the fact that the Second Chance Act does not guarantee

residential re-entry center placement or home confinement, it only

directs the Director of the Bureau of Prisons to consider it.” United States
v. Burkhart, No. 6:03-036-DCR, 2019 WL 615354, at 2 (E.D. Ky. Feb. 13,

2019) (citing Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009)).

     In short, the statute does not authorize the Court to order that a
prisoner be released to home confinement by a certain date. The law

                                     3
authorizes the Bureau of Prisons to make the assessment and determine

whether Suttles is eligible for home confinement. The Court therefore

leaves Suttles’ request and the decision about Defendant’s eligibility up

to the BOP, which will be in the best position to determine whether

Suttles is suitable for home confinement.

III. Conclusion

     Accordingly, Suttles’ Motion for Release to Home Confinement

(ECF No. 15) is DENIED.



IT IS SO ORDERED.


     DATED: January 24, 2020.


                                 BY THE COURT:




                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                                   4
